Name: Council Regulation (EEC) No 3220/86 of 21 October 1986 on the rules for calculating the monetary compensatory amounts applicable in the eggs and poultrymeat sectors and amending Regulation (EEC) No 2062/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 10 . 86 Official Journal of the European Communities No L 300/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3220/86 of 21 October 1986 on the rules (or calculating the monetary compensatory amounts applicable in the eggs and poultrymeat sectors and amending Regulation (EEC) No 2062/86 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas Council Regulation (EEC) No 2062/86 of 30 June 1986 on the rules for calculating the monetary compensatory amounts applicable in the pigmeat and eggs and poultrymeat sectors (3), as last amended by Regu ­ lation (EEC) No 2914/86 (4), suspended application of part of the negative compensatory amounts in France and the United Kingdom until 31 October 1986 for products in the eggs and poultrymeat sectors ; Whereas that temporary limitation had been introduced pending a Council Decision on the calculation of the monetary compensatory amounts to be applied in the future for the products in question ; &gt; Whereas all agri-monetary arrangements are currently being re-examined by the Commission with a view, if necessary, to submitting proposals for their reform to the Council ; whereas it is therefore necessary to extend the arrangements in force for a period long enough to make it possible to complete this re-examination ; Whereas, moreover, during the period covered by this Regulation, the Commission should be given powers enabling it by suitable measures swiftly to remedy any emergence of abnormal patterns of trade in the products in question, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 2062/86 '31 October 1986' shall be replaced by '1 April 1987'. Article 2 Should application of this Regulation result in abnormal patterns of trade in the produts in question, the Commis ­ sion shall adopt any appropriate measures which it may deem necessary following the procedure provided for in Article 17 of Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs (^ and in Article 1 7 of Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organ ­ ization of the market in poultrymeat ^, as last amended by Regulation (EEC) No 1475/86 0. Article 3 This Regulation shall enter into force on 1 November 1986 and expire on 1 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 21 October 1986. For the Council The President G. PATTIE (') OJ No C 159, 26 . 6. 1986, p. 6 . (2) OJ No C 176, 14. 7. 1986, p . 191 0 OJ No L 282, 1 . 11 . 1975, p . 49 .I6) OJ No L 282, 1 . 11 . 1975, p . 77 . 0 OJ No L 133 , 21 . 5 . 1986, p . 39 . (3) OJ No L 176, 1 . 7 . 1986, p. 15. (&lt;) OJ No L 272, 24. 9 . 1986, p. 3 .